UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 FORM10-K [X] Annual Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2009 or [] Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission Exact name of registrant as specified in its charter; IRS Employer File Number State or other jurisdiction of incorporation or organization IdentificationNo. 1-5152 PACIFICORP 93-0246090 (An Oregon Corporation) 825 N.E. Multnomah Street Portland, Oregon 97232 503-813-5000 Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Title of each
